--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is made and dated as of
August 1, 2016 and is entered into by and among EDGE THERAPEUTICS, INC., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement
(collectively, referred to as “Lender”) and HERCULES CAPITAL, INC. formerly
known as Hercules Technology Growth Capital, Inc., a Maryland corporation, in
its capacity as administrative agent and collateral agent for itself and Lender
(in such capacity, “Agent”).
 
RECITALS
 
A.          WHEREAS, Borrower, Lender, and Agent are party to that certain Loan
and Security Agreement dated as of August 28, 2014 (the “Original Closing
Date”), as amended by that certain Amendment No. 1 to Loan and Security
Agreement dated as of January 23, 2015 (as the same may have been amended,
modified, supplemented or restated and in effect from time to time, the
“Existing Loan and Security Agreement”).
 
B.           WHEREAS, immediately prior to the effectiveness of this Agreement,
there are Term Loan Advances outstanding under the Existing Loan and Security
Agreement in the aggregate principal amount of $3,977,714.17 (the “Existing Term
Loan Advances”);
 
C.           WHEREAS, Borrower desires to obtain financing to increase the
aggregate amount of the Term Loan Advances up to an aggregate principal amount
of $20,000,000 (inclusive of the Existing Term Loan Advances) for general
corporate purposes permitted pursuant to the terms and conditions of this
Agreement;
 
D.           WHEREAS, the parties hereto desire to amend and restate the
Existing Loan and Security Agreement upon the terms and subject to the
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto hereby agree that the Existing
Loan and Security Agreement shall be amended and restated in its entirety to
read as follows (it being agreed that this Agreement shall not be deemed to
evidence or result in a novation or repayment or reborrowing of the Existing
Term Loan Advances under the Existing Loan and Security Agreement):
 
SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION
 
1.1          Unless otherwise defined herein, the following capitalized terms
shall have the following meanings:
 
“2016 End of Term Charge” shall have the meaning assigned to such term in
Section 2.6.
 
“Account Control Agreement(s)” means any agreement entered into by and among
Agent, Borrower and a third party Bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which grants Agent a perfected first
priority security interest in the subject account or accounts.
 

--------------------------------------------------------------------------------

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit I, which account numbers shall be redacted for security
purposes if and when filed publicly by Borrower.
 
“ACH Failure” means the failure of the Automated Clearing House (ACH) system to
effect a transfer of the funds due to an administrative error in connection with
the institution and execution of the ACH Authorization.
 
“Advance(s)” means a Term Loan Advance.
 
“Advance Date” means the funding date of any Advance.
 
“Advance Request” means a request for an Advance submitted by Borrower to Agent
in substantially the form of Exhibit A, which account numbers shall be redacted
for security purposes if and when filed publicly by Borrower.
 
“Affiliate” means (a) any Person that directly or indirectly controls, is
controlled by, or is under common control with the Person in question, (b) any
Person directly or indirectly owning, controlling or holding with power to vote
ten percent (10%) or more of the outstanding voting securities of another
Person, (c) any Person ten percent (10%) or more of whose outstanding voting
securities are directly or indirectly owned, controlled or held by another
Person with power to vote such securities, or (d) any Person related by blood or
marriage to any Person described in subsection (a), (b) or (c) of this
paragraph.  As used in the definition of “Affiliate,” the term “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.
 
“Agent” has the meaning given to it in the preamble to this Agreement.
 
“Agreement” means this Amended and Restated Loan and Security Agreement, as
amended, restated, supplemented or otherwise modified from time to time.
 
“Amortization Date” means March 1, 2018; provided however, if the First Interest
Only Extension Conditions are satisfied, then September 1, 2018; and provided
further however, if the Second Interest Only Extension Conditions are satisfied
then March 1, 2019.
 
“Assignee” has the meaning given to it in Section 11.13.
 
“Board” means Borrower’s board of directors.
 
“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development, collectively, together with
all products, software, service offerings, technical data or technology that
have been sold, licensed or distributed by Borrower since its incorporation.
 
“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.
 
2

--------------------------------------------------------------------------------

“Cash” means all cash, cash equivalents and liquid funds.
 
“Change in Control” means any reorganization, recapitalization, consolidation or
merger (or similar transaction or series of related transactions) of Borrower,
sale or exchange of outstanding shares (or similar transaction or series of
related transactions) of Borrower in which the holders of Borrower’s outstanding
shares immediately before consummation of such transaction or series of related
transactions do not, immediately after consummation of such transaction or
series of related transactions, retain shares representing more than fifty
percent (50%) of the voting power of the surviving entity of such transaction or
series of related transactions (or the parent of such surviving entity if such
surviving entity is wholly owned by such parent), in each case without regard to
whether Borrower is the surviving entity, provided that none of the following
shall constitute a Change in Control: (i) any consolidation or merger effected
exclusively to change the domicile of Borrower, or (ii) the sale and issuance by
Borrower it its equity securities to investors in a bona fide equity financing.
 
“Claims” has the meaning given to it in Section 11.10.
 
“Closing Date” means the date of this Agreement.
 
“Collateral” means the property described in Section 3.
 
“Confidential Information” has the meaning given to it in Section 11.12.
 
“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of the obligations under the guarantee or other support
arrangement.
 
 “Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.
 
“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, or of any other
country.
 
3

--------------------------------------------------------------------------------

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.
 
“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.
 
“Due Diligence Fee” means $25,000, which fee is due to Lender on or prior to the
Closing Date, and shall be deemed fully earned on such date regardless of the
early termination of this Agreement.
 
“Eligible Foreign Subsidiary” means any Foreign Subsidiary whose execution of a
Joinder Agreement would not result in a Tax Impact to Borrower.
 
“End of Term Charge” shall have the meaning assigned to such term in Section
2.6.
 
“Equity Event” means any sale or issuance of Borrower securities for financing
purposes (whether in a private placement, registered offering or otherwise).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.
 
“Event of Default” has the meaning given to it in Section 9.
 
“Facility Charge” means 0.85% percent of the Maximum Term Loan Amount.
 
“Financial Statements” has the meaning given to it in Section 7.1.
 
“First Interest Only Extension Conditions” shall mean satisfaction of each of
the following events: (a) no default or Event of Default shall have occurred;
and (b) delivery by Borrower to Agent of a written communication to Borrower
from the data monitoring committee or body performing a similar function that
Borrower’s pivotal study of EG-1962 can continue.
 
“Foreign Subsidiary” means any Subsidiary other than a Subsidiary organized
under the laws of any state within the United States.
 
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.
 
“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business due (i)
one hundred twenty (120) days for Evonik Industries, MPI Research, Nature
America, Whitehouse Laboratories, and Dechert LLP, and (ii) sixty (60) days for
all other creditors), including reimbursement and other obligations with respect
to surety bonds and letters of credit, (b) all obligations evidenced by notes,
bonds, debentures or similar instruments, (c) all capital lease obligations as
defined by GAAP on the date hereof, and (d) all Contingent Obligations.
 
4

--------------------------------------------------------------------------------

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.
 
“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.
 
“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person.
 
“Joinder Agreements” means for each Qualified Subsidiary, a completed and
executed Joinder Agreement in substantially the form attached hereto as Exhibit
G.
 
“Key Intellectual Property” means any material Intellectual Property necessary
in Borrower’s business as presently conducted, or anticipated to be conducted.
 
“Lender” has the meaning given to it in the preamble to this Agreement.
 
“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.
 
“Loan” means the Advances made under this Agreement.
 
“Loan Documents” means this Agreement, the Notes (if any), the ACH
Authorization, the Account Control Agreements, the Joinder Agreements, all UCC
Financing Statements, the Warrant, any subordination agreement, and any other
documents executed in connection with the Secured Obligations or the
transactions contemplated hereby, as the same may from time to time be amended,
modified, supplemented or restated.
 
“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or financial condition of Borrower and
its Subsidiaries taken as a whole; or (ii) the ability of Borrower to perform or
pay the Secured Obligations in accordance with the terms of the Loan Documents,
or the ability of Agent or Lender to enforce any of its rights or remedies with
respect to the Secured Obligations; or (iii) the Collateral or Agent’s Liens on
the Collateral or the priority of such Liens.
 
“Maximum Term Loan Amount” means Twenty Million Dollars ($20,000,000).
 
“Maximum Rate” shall have the meaning assigned to such term in Section 2.3.
 
5

--------------------------------------------------------------------------------

“Note(s)” means promissory note or promissory notes to evidence Lender’s Loans
substantially in the form of Exhibit B.
 
“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.
 
“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto, in
the United States or any other country.
 
“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
or Agent arising under this Agreement or any other Loan Document; (ii)
Indebtedness existing on the Closing Date which is disclosed in Schedule 1A;
(iii) Indebtedness of up to $500,000 outstanding at any time secured by a Lien
described in clause (vii) of the defined term “Permitted Liens,” provided such
Indebtedness does not exceed the lesser of the cost or fair market value of the
Equipment financed with such Indebtedness (determined as of the date on which
such Equipment is financed); (iv) Indebtedness to trade creditors incurred in
the ordinary course of business, including Indebtedness incurred in the ordinary
course of business with corporate credit cards; (v) Indebtedness consisting of
capitalized lease obligations or other leasehold interests required by GAAP as
in effect on the date thereof to be reflected as a liability on Borrower’s
balance sheet; (vi) Indebtedness that also constitutes a Permitted Investment;
(vii) Subordinated Indebtedness; (viii) reimbursement obligations in connection
with letters of credit that are secured by Cash and issued on behalf of Borrower
or a Subsidiary thereof in an amount not to exceed $500,000 at any time
outstanding, (ix) other Indebtedness in an amount not to exceed $500,000 at any
time outstanding, (x) intercompany Indebtedness as long as either (A) each of
the Subsidiary obligor and the Subsidiary obligee under such Indebtedness is a
Qualified Subsidiary that has executed a Joinder Agreement; (B) Indebtedness
incurred as a result of an Investment permitted under clause (x) of the defined
term “Permitted Investments,” or (C) such amount does not exceed $1,000,000 in
the aggregate during any fiscal year, (xi) Indebtedness consisting solely of
fees, royalties, advances for research and development activities, and other
amounts paid by third parties to Borrower, in each case in the ordinary course
of Borrower’s business and which, by the express terms of the applicable
agreement, license, contract or other instrument to which they relate, are
payable in advance, and with respect to the payment of which Borrower may have
contingent liabilities; provided that the Indebtedness of Borrower to such third
parties shall not exceed $500,000 in the aggregate, (xii) Indebtedness
consisting solely of pre-paid fees, royalties, advances for research and
development activities, and other amounts payable by or obligations of Borrower
to third parties, in each case in the ordinary course of Borrower’s business and
in an amount not to exceed $1,000,000 in the aggregate under in-bound and
out-bound licenses of Intellectual Property used to improve Borrower’s product
portfolio and competitive position; (xiii) lease obligations for real property
including obligations in connection with leasehold improvements in an amount not
to exceed $1,000,000 at any time outstanding; and (xiv) extensions, refinancings
and renewals of any items of Permitted Indebtedness, provided that the principal
amount is not increased or the terms modified to impose materially more
burdensome terms upon Borrower or its Subsidiary, as the case may be.
 
6

--------------------------------------------------------------------------------

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof, (b)
commercial paper maturing no more than one year from the date of creation
thereof and currently having a rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (c) certificates of
deposit issued by any bank with assets of at least $500,000,000 maturing no more
than one year from the date of investment therein, and (d) money market
accounts; (iii) repurchases of stock from former employees, directors, or
consultants of Borrower under the terms of applicable repurchase agreements at
the original issuance price of such securities in an aggregate amount not to
exceed $250,000 in any fiscal year, provided that no Event of Default has
occurred, is continuing or would exist after giving effect to the repurchases;
(iv) Investments accepted in connection with Permitted Transfers; (v)
Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business; (vi) Investments
consisting of notes receivable of, or prepaid royalties and other credit
extensions, to customers and suppliers who are not Affiliates, in the ordinary
course of business, provided that this subparagraph (vi) shall not apply to
Investments of Borrower in any Subsidiary; (vii) Investments consisting of loans
not involving the net transfer on a substantially contemporaneous basis of cash
proceeds to employees, officers or directors relating to the purchase of capital
stock of Borrower pursuant to employee stock purchase plans or other similar
agreements approved by Borrower’s Board; (viii) Investments consisting of travel
advances and Investments consisting of employee relocation loans and other
employee loans and advances not to exceed $50,000 in the aggregate, and in each
case in the ordinary course of business; (ix) Investments in newly-formed
Domestic Subsidiaries, provided that each such Domestic Subsidiary enters into a
Joinder Agreement promptly after its formation by Borrower and execute such
other documents as shall be reasonably requested by Agent; (x) Investments in
Foreign Subsidiaries, so long as an Event of Default does not existing at the
time of such Investment and would not exist after giving effect to such
Investment: (A) to pay fees and current ordinary and necessary operating
expenses of such Foreign Subsidiary and provided that: (1) such Investments are
actually used to pay the applicable fees and current ordinary and necessary
operating expenses and not for any other purpose, (2) Agent shall have received
notice of the amount of such Investment at least two (2) Business Days prior to
the making of such Investment and (3) such Investment shall be promptly returned
to Borrower in the event it is not used to pay such fees and current ordinary
and necessary operating expenses within ten (10) Business Days following the
making of such investment, or (B) in an amount not to exceed $1,000,000 in the
aggregate; (xi) joint ventures or strategic alliances in the ordinary course of
Borrower’s business consisting of the nonexclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash Investments by Borrower do not exceed $500,000 in the aggregate in any
fiscal year; (xii) Investments consisting of Permitted Subsidiary Transactions;
(xiii) expenditures of Cash in a manner that is not prohibited by the terms of
this Agreement; and (xiv) additional Investments that do not exceed $500,000 in
the aggregate.
 
7

--------------------------------------------------------------------------------

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Agent or Lender; (ii) Liens existing on the Closing Date which are disclosed in
Schedule 1C; (iii) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings; provided, that Borrower maintains adequate reserves
therefor in accordance with GAAP; (iv) Liens securing claims or demands of
materialmen, artisans, mechanics, carriers, warehousemen, landlords and other
like Persons arising in the ordinary course of Borrower’s business and imposed
without action of such parties; provided, that the payment thereof is not yet
delinquent; (v) Liens arising from judgments, decrees or attachments in
circumstances which do not constitute an Event of Default hereunder; (vi) the
following deposits, to the extent made in the ordinary course of business: 
deposits under worker’s compensation, unemployment insurance, social security
and other similar laws, or to secure the performance of bids, tenders or
contracts (other than for the repayment of borrowed money) or to secure
indemnity, performance or other similar bonds for the performance of bids,
tenders or contracts (other than for the repayment of borrowed money) or to
secure statutory obligations (other than Liens arising under ERISA or
environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds; (vii) Liens on Equipment or software or
other intellectual property constituting purchase money Liens and Liens in
connection with capital leases securing Indebtedness permitted in clause (iii)
of “Permitted Indebtedness” with respect to such Equipment with a fair market
value (determined as of the date on which such Equipment is financed) not in
excess of $500,000 outstanding at any time;  (viii) Liens incurred in connection
with Subordinated Indebtedness; (ix) leasehold interests in leases or subleases
and licenses granted in the ordinary course of business and not interfering in
any material respect with the business of the licensor; (x) Liens in favor of
customs and revenue authorities arising as a matter of law to secure payment of
custom duties that are promptly paid on or before the date they become due; (xi)
Liens on insurance proceeds securing the payment of financed insurance premiums
that are promptly paid on or before the date they become due (provided that such
Liens extend only to such insurance proceeds and not to any other property or
assets); (xii) statutory and common law rights of set-off and other similar
rights as to deposits of cash and securities in favor of banks, other depository
institutions and brokerage firms; (xiii) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business so long as they do not materially
impair the value or marketability of the related property; (xiv) (A) Liens on
Cash securing obligations permitted under clause (vii) of the definition of
Permitted Indebtedness and (B) security deposits in connection with real
property leases, the combination of (A) and (B) in an aggregate amount not to
exceed $500,000 at any time; (xv) Liens limited to leasehold improvements, that
do not constitute Collateral, made to Borrower’s and its Subsidiaries’
facilities permitted under subsection (xiii) of Permitted Indebtedness; and
(xvi) Liens incurred in connection with the extension, renewal or refinancing of
the Indebtedness secured by Liens of the type described in clauses (i) through
(xi) above; provided, that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced (as may have been
reduced by any payment thereon) does not increase.
 
“Permitted Subsidiary Transactions” means any transaction pursuant to which
Borrower (i) forms a Foreign Subsidiary and (ii) provides such Foreign
Subsidiary with a license or sublicense of Borrower’s Intellectual Property,
which does not result in the assignment, sale, disposition or other legal
transfer of title of the licensed Intellectual Property, for the sole purpose of
researching, developing, manufacturing, commercialization and/or marketing of
one or more of Borrower’s Products; provided that the aggregate value of the
property and assets (including Cash, but excluding the license or sublicense and
the Intellectual Property covered by such license or sublicense) maintained with
such Foreign Subsidiaries, individually and in the aggregate (for (i) and (ii)),
shall not at any such time exceed ten percent (10%) of Borrower’s property and
assets.
 
8

--------------------------------------------------------------------------------

“Permitted Transfers” means (i) sales of Inventory in the ordinary course of
business, (ii) (x) licenses, sublicenses and similar arrangements for the use of
Intellectual Property and related assets owned or controlled by Borrower or any
Subsidiary and/or (y) provision of a right of reference to regulatory filings
and applications with governmental health authorities, and/or (z) provision of
rights with respect to pre-clinical and clinical data, in each case ((x), (y) or
(z)) to one or more third parties in connection with research, clinical
development, regulatory activities, manufacturing, commercialization and/or
marketing of one or more Borrower’s or any Subsidiary’s products or product
candidates provided that such arrangements are in the ordinary course of
business and that could not result in the assignment, sale, disposition or other
legal transfer of title of the licensed property, (iii) dispositions of
worn-out, obsolete or surplus Equipment at fair market value in the ordinary
course of business, (iv) other transfers of assets having a fair market value of
not more than $500,000 in the aggregate in any fiscal year, (v) dispositions of
the type described in and expressly permitted under Section 7.7, (vi)
dispositions arising from the abandonment of fixtures and other similar tenant
improvements in connection with office relocations in the ordinary course of
business, (vii) abandonment of Intellectual Property that is not Key
Intellectual Property in the exercise of Borrower’s reasonable business
judgment, (viii) Permitted Investments; and (ix) sales by Borrower of its equity
securities in an Equity Event.  For the avoidance of doubt, any action described
in clause (ii) above for purposes of granting rights outside of the United
States shall be deemed to be “in the ordinary course of business”.
 
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.
 
“Prepayment Charge” shall have the meaning assigned to such term in Section 2.5.
 
“Prime Rate” means the “prime rate” as reported in The Wall Street Journal, and
if not reported, then the prime rate most recently reported in The Wall Street
Journal.
 
“Qualified Subsidiary” means any direct or indirect Domestic Subsidiary or
Eligible Foreign Subsidiary.
 
“Required Lenders” means at any time, the holders of more than 50% of the
aggregate unpaid principal amount of the Term Loan Advances then outstanding.
 
“SEC” means the Securities and Exchange Commission.
 
“Second Interest Only Extension Conditions” shall mean satisfaction of each of
the following events:  (a) no default or Event of Default shall have occurred;
and (b) Lender elects, in its sole and absolute discretion and based upon
Lender’s then-existing underwriting criteria and approval, to extend the
Amortization Date.
 
“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document (other than the Warrant), including any obligation to pay any
amount now owing or later arising (including, without limitation, the 2016 End
of Term Charge, the End of Term Charge and the Prepayment Charge). 
Notwithstanding the foregoing, the “Secured Obligations” shall not include any
of Borrower’s obligations, liabilities or duties under the Warrant.
 
9

--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended.
 
“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Agent in its
sole discretion.
 
“Subsequent Financing” means the sale and issuance by Borrower, after the date
hereof, of its equity securities to one or more investors for cash for financing
purposes in a transaction or series of related transactions not registered under
the Securities Act of 1933, as amended, pursuant to a broadly marketed offer to
multiple investors and in which Borrower receives aggregate cash proceeds of at
least Ten Million Dollars ($10,000,000).
 
“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls 50% or
more of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.
 
“Tax Impact” means a material adverse income tax liability to Borrower taking
into account actual or anticipated repatriation of funds, foreign tax credits,
and other relevant factors.
 
“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make a Term Loan Advance to Borrower in a principal amount not to exceed the
amount set forth under the heading “Term Commitment” opposite such Lender’s name
on Schedule 1.1.
 
“Term Loan Advance” and “Term Loan Advances” means the Existing Term Loan
Advances and any term loan funds advanced under this Agreement.
 
“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to the greater of either (i) the sum of (a) 9.15%, plus (b) Prime Rate minus
4.50% and (ii) 9.15%.
 
 “Term Loan Maturity Date” means February 3, 2020; provided however, that if the
First Interest Only Extension Conditions are satisfied, then August 3, 2020.
 
 “Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.
 
“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof.
 
“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of New York; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.
 

10

--------------------------------------------------------------------------------

 “Warrant” means the Warrant Agreement dated as of August 28, 2014 by and
between Hercules Technology Growth Capital, Inc. and Borrower, as may be
amended, restated or modified from time to time.
 
Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement.  Unless otherwise specifically provided
herein, any accounting term used in this Agreement or the other Loan Documents
shall have the meaning customarily given such term in accordance with GAAP, and
all financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.
 
SECTION 2. THE LOANS
 
2.1          Reserved.
 
2.2          Term Loan.
 
(a)          Advances.  Subject to the terms and conditions of this Agreement,
(i) Lender made and Borrower drew the Existing Term Loan Advances on August 28,
2014 and January 30, 2015 (which Existing Term Loan Advances remain outstanding
on the Closing Date), (ii) Lender will severally (and not jointly) make, and
Borrower agrees to draw on the Closing Date, a Term Loan Advance (exclusive of
the Existing Term Loan Advances) of $11,022,285.85, and (iii) beginning on the
Closing Date and continuing through June 15, 2017, Borrower may request and
Lender will severally (and not jointly) make one (1) additional Term Loan
Advance in the amount of $5,000,000.  The aggregate outstanding Term Loan
Advances may be up to the Maximum Term Loan Amount. Proceeds of any Term Loan
Advance shall be deposited into an account that is subject to a first priority
perfected security interest in favor of Agent perfected by an Account Control
Agreement.
 
(b)          Advance Request.  To obtain a Term Loan Advance, Borrower shall
complete, sign and deliver to Agent an Advance Request (at least three (3)
Business Days before the Advance Date provided that for the Term Loan Advance to
be made on the Closing Date, Borrower need only deliver an Advance Request one
(1) Business Day prior to such date).  Lender shall fund the Term Loan Advance
in the manner requested by the Advance Request provided that each of the
conditions precedent to such Term Loan Advance is satisfied as of the requested
Advance Date.
 
(c)          Interest.  The principal balance of each Term Loan Advance shall
bear interest thereon from such Advance Date at the Term Loan Interest Rate
based on a year consisting of 360 days, with interest computed daily based on
the actual number of days elapsed.  The Term Loan Interest Rate will float and
change on the day the Prime Rate changes from time to time.
 
11

--------------------------------------------------------------------------------

(d)          Payment.  Borrower will pay interest on each Term Loan Advance on
the first Business Day of each month, beginning the month after the Advance
Date.  Borrower shall repay the aggregate Term Loan Advances principal balance
that is outstanding on the day immediately preceding the Amortization Date, in
equal monthly installments of principal and interest (mortgage style) beginning
on the Amortization Date and continuing on the first Business Day of each month
thereafter until the Secured Obligations (other than inchoate indemnity
obligations) are repaid.  The entire Term Loan Advances principal balance and
all accrued but unpaid interest hereunder and all other Secured Obligations with
respect to the Term Loan Advances, shall be due and payable on Term Loan
Maturity Date.  Borrower shall make all payments under this Agreement without
setoff, recoupment or deduction, except as required by law, and regardless of
any counterclaim or defense. Lender will initiate debit entries to Borrower’s
account as authorized on the ACH Authorization (i) on each payment date of all
periodic obligations payable to Lender under each Term Loan Advance and (ii)
out-of-pocket legal fees and costs incurred by Agent or Lender in connection
with Section 11.11 of this Agreement. Once repaid, a Term Loan Advance or any
portion thereof may not be reborrowed.
 
2.3          Maximum Interest.  Notwithstanding any provision in this Agreement
or any other Loan Document, it is the parties’ intent not to contract for,
charge or receive interest at a rate that is greater than the maximum rate
permissible by law that a court of competent jurisdiction shall deem applicable
hereto (which under the laws of the State of California shall be deemed to be
the laws relating to permissible rates of interest on commercial loans) (the
“Maximum Rate”).  If a court of competent jurisdiction shall finally determine
that Borrower has actually paid to Lender an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrower shall be applied as follows:  first, to the payment of the
Secured Obligations consisting of the outstanding principal amount of the
Advances; second, after all principal is repaid, to the payment of Lender’s
accrued interest, costs, expenses, professional fees and any other Secured
Obligations; and third, after all Secured Obligations are repaid, the excess (if
any) shall be refunded to Borrower.
 
2.4          Default Interest.  In the event any payment is not paid on the
scheduled payment date (other than due to an ACH Failure), an amount equal to
five percent (5%) of the past due amount shall be payable on demand. In
addition, upon the occurrence and during the continuation of an Event of Default
hereunder, all Secured Obligations, including principal, interest, compounded
interest, and Lender’s and Agent’s fees and expenses set forth in Section 11.11,
shall bear interest at a rate per annum equal to the rate set forth in Section
2.2(c), as applicable, plus five percent (5%) per annum.  In the event any
interest is not paid when due hereunder, delinquent interest shall be added to
principal and shall bear interest on interest, compounded at the rate set forth
in Section 2.2(c) or Section 2.4, as applicable.
 
2.5          Prepayment.  At Borrower’s option upon at least seven (7) Business
Days prior notice to Agent, Borrower may prepay all, or any portion, of the
outstanding Advances by paying the entire principal balance, or any portion
thereof, all accrued and unpaid interest on the portion prepaid, all unpaid
Agent’s and Lender’s fees and expenses accrued to the date of the repayment
(including the End of Term Charge), together with a prepayment charge on the
portion prepaid equal to the following percentage of the Advance amount being
prepaid: if such Advance amounts are prepaid in any of the first twelve (12)
months following the Closing Date, two percent (2.00%); after twelve (12) months
but prior to twenty four (24) months, one percent (1.00%); and thereafter, one
half a percent (0.50%) (each, a “Prepayment Charge”).  Borrower agrees that the
Prepayment Charge is a reasonable calculation of Lender’s lost profits in view
of the difficulties and impracticality of determining actual damages resulting
from an early repayment of the Advances.  Upon the occurrence of a Change in
Control, Borrower shall prepay the outstanding amount of all principal and
accrued interest through the prepayment date and all unpaid Agent’s and Lender’s
fees and expenses accrued to the date of the repayment (including the 2016 End
of Term Charge and the End of Term Charge) together with the applicable
Prepayment Charge. Notwithstanding the foregoing, Agent and Lender agree to
waive the Prepayment Charge if Agent and Lender (in its sole and absolute
discretion) agree in writing to refinance the Advances prior to the Term Loan
Maturity Date.
 
12

--------------------------------------------------------------------------------

2.6          End of Term Charge.  On the earliest to occur of (i) March 1, 2018,
(ii) the date that Borrower prepays all of the outstanding Secured Obligations
(other than any inchoate indemnity obligations and any other obligations which,
by their terms, are to survive the termination of this Agreement) in full, or
(iii) the date that the Secured Obligations become due and payable, Borrower
shall pay Lender a charge equal to one and one-half of one percent (1.50%) of
the aggregate original principal amount of the Existing Term Loan Advances (i.e.
1.50% of $6,000,000 ($90,000)) (the “End of Term Charge”).  In addition, on the
earliest to occur of (i) Term Loan Maturity Date, (ii) the date that Borrower
prepays all of the outstanding Secured Obligations (other than any inchoate
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Agreement) in full, or (iii) the date that the
Secured Obligations become due and payable, Borrower shall pay Lender a charge
equal to four and one-half of one percent (4.50%) of the Maximum Term Loan
Amount (i.e. 4.50% of $20,000,000 ($900,000)) (the “2016 End of Term Charge”).
Notwithstanding the required payment date of such charge, it shall be deemed
earned by Lender as of the Closing Date.
 
2.7          Notes.  If so requested by Lender by written notice to Borrower,
then Borrower shall execute and deliver to Lender (and/or, if applicable and if
so specified in such notice, to any Person who is an assignee of Lender pursuant
to Section 11.13) (promptly after Borrower’s receipt of such notice) a Note or
Notes to evidence Lender’s Loans.
 
2.8          Pro Rata Treatment. Each payment (including prepayment) on account
of any fee and any reduction of the Term Loan Advances shall be made pro rata
according to the Term Commitments of the relevant Lender.
 
SECTION 3. SECURITY INTEREST
 
3.1          As security for the prompt and complete payment when due (whether
on the payment dates or otherwise) of all the Secured Obligations, Borrower
grants to Agent a security interest in all of Borrower’s right, title, and
interest in and to the following personal property whether now owned or
hereafter acquired (collectively, the “Collateral”):  (a) Receivables; (b)
Equipment; (c) Fixtures; (d) General Intangibles (other than Intellectual
Property); (e) Inventory; (f) Investment Property; (g) Deposit Accounts; (h)
Cash; (i) Goods; and all other tangible and intangible personal property of
Borrower whether now or hereafter owned or existing, leased, consigned by or to,
or acquired by, Borrower and wherever located, and any of Borrower’s property in
the possession or under the control of Agent; and, to the extent not otherwise
included, all Proceeds of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of each of
the foregoing; provided, however, that the Collateral shall include all Accounts
and General Intangibles that consist of rights to payment and proceeds from the
sale, licensing or disposition of all or any part, or rights in, the
Intellectual Property (the “Rights to Payment”).  Notwithstanding the foregoing,
if a judicial authority (including a U.S. Bankruptcy Court) holds that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of the date of this Agreement, include the
Intellectual Property to the extent necessary to permit perfection of Agent’s
security interest in the Rights to Payment.
 
 
13

--------------------------------------------------------------------------------

In addition, notwithstanding the broad grant of the security interest set forth
in Section 3.1, above, the Collateral shall not include (a) more than 65% of the
presently existing and hereafter arising issued and outstanding shares of
capital stock owned by Borrower (which shares entitle the holder thereof to vote
for directors or any other matter) of any (A) Foreign Subsidiary (other than an
Eligible Foreign Subsidiary) or (B) any Domestic Subsidiary substantially all of
the assets of which consist of the capital stock of a Foreign Subsidiary (other
than an Eligible Foreign Subsidiary).
 
SECTION 4. CONDITIONS PRECEDENT TO LOAN
 
The obligation of Lender to make the Term Loan Advances hereunder is subject to
the satisfaction by Borrower of the following conditions:
 
4.1          Initial Advance.  On or prior to the Closing Date, Borrower shall
have delivered to Agent the following:
 
(a)          executed copies of the Loan Documents, Account Control Agreements,
and all other documents and instruments reasonably required by Agent to
effectuate the transactions contemplated hereby or to create and perfect the
Liens of Agent with respect to all Collateral, in all cases in form and
substance reasonably acceptable to Agent;
 
(b)          certified copy of resolutions of Borrower’s Board evidencing
approval of the Loan and other transactions evidenced by the Loan Documents;
 
(c)          certified copies of the Certificate of Incorporation and the
Bylaws, as amended through the Closing Date, of Borrower;
 
(d)          a certificate of good standing for Borrower from its state of
incorporation and similar certificates from all other jurisdictions in which it
does business and where the failure to be qualified would have a Material
Adverse Effect;
 
(e)          payment of the Due Diligence Fee (receipt of which is hereby
acknowledged by Agent), the Facility Charge and reimbursement of Agent’s and
Lender’s current expenses reimbursable pursuant to this Agreement, which amounts
may be deducted from the initial Advance; and
 
14

--------------------------------------------------------------------------------

(f)          such other documents as Agent may reasonably request.
 
4.2          All Advances.  On each Advance Date:
 
(a)          Agent shall have received an Advance Request for the relevant
Advance duly executed by Borrower’s Chief Executive Officer or Chief Financial
Officer.
 
(b)          The representations and warranties set forth in this Agreement
shall be true and correct in all material respects on and as of the Advance Date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date.
 
(c)          Borrower shall be in compliance with all the terms and provisions
set forth herein and in each other Loan Document on its part to be observed or
performed, and at the time of and immediately after such Advance no Event of
Default shall have occurred and be continuing.
 
(d)          Each Advance Request shall be deemed to constitute a representation
and warranty by Borrower on the relevant Advance Date as to the matters
specified in paragraphs (b) and (c) of this Section 4.2 and as to the matters
set forth in the Advance Request.
 
4.3          No Default.  As of the Closing Date and each Advance Date, (i) no
fact or condition exists that would (or would, with the passage of time, the
giving of notice, or both) constitute an Event of Default and (ii) no event that
has had or could reasonably be expected to have a Material Adverse Effect has
occurred and is continuing.
 
 
SECTION 5. REPRESENTATIONS AND WARRANTIES OF BORROWER
 
Borrower represents and warrants that:
 
5.1          Corporate Status.  Borrower is a corporation duly organized,
legally existing and in good standing under the laws of the State of Delaware,
and is duly qualified as a foreign corporation in all jurisdictions in which the
nature of its business or location of its properties require such qualifications
and where the failure to be qualified could reasonably be expected to have a
Material Adverse Effect.  Borrower’s present name, former names (if any),
locations, place of formation, tax identification number, organizational
identification number and other information are correctly set forth in Exhibit
C, as may be updated by Borrower in a written notice (including any Compliance
Certificate) provided to Agent after the Closing Date.
 
5.2          Collateral.  Borrower owns the Collateral and the Intellectual
Property, free of all Liens, except for Permitted Liens.  Borrower has the power
and authority to grant to Agent a Lien in the Collateral as security for the
Secured Obligations.
 
5.3          Consents.  Borrower’s execution, delivery and performance of the
Note(s) (if any), this Agreement and all other Loan Documents (i) have been duly
authorized by all necessary corporate action of Borrower, (ii) will not result
in the creation or imposition of any Lien upon the Collateral, other than
Permitted Liens and the Liens created by this Agreement and the other Loan
Documents, (iii) do not violate any provisions of Borrower’s Certificate or
Articles of Incorporation (as applicable), bylaws, or any, law, regulation,
order, injunction, judgment, decree or writ to which Borrower is subject and
(iv) except as described on Schedule 5.3, do not violate any contract or
agreement or require the consent or approval of any other Person which has not
already been obtained.  The individual or individuals executing the Loan
Documents and the Warrant are duly authorized to do so.

15

--------------------------------------------------------------------------------

5.4          Material Adverse Effect.  No event that has had or could reasonably
be expected to have a Material Adverse Effect has occurred and is continuing.
Borrower is not aware of any event likely to occur that is reasonably expected
to result in a Material Adverse Effect.
 
5.5          Actions Before Governmental Authorities.  There are no actions,
suits or proceedings at law or in equity or by or before any governmental
authority now pending or, to the knowledge of Borrower, threatened against or
affecting Borrower or its property, which if adversely determined against
Borrower or its property, would be reasonably expected to result in a Material
Adverse Effect.
 
5.6          Laws.  Borrower is not in violation of any law, rule or regulation,
or in default with respect to any judgment, writ, injunction or decree of any
governmental authority, where such violation or default is reasonably expected
to result in a Material Adverse Effect.  Borrower is not in default in any
manner under any provision of any agreement or instrument evidencing material
Indebtedness, or any other material agreement to which it is a party or by which
it is bound. Borrower, its Subsidiaries and, to the knowledge of Borrower and
its Subsidiaries, any agent or other party acting on behalf of Borrower or its
Subsidiaries are in compliance with all applicable anti-money laundering,
economic sanctions and anti-bribery laws and regulations, and none of the funds
to be provided under this Agreement will be used, directly or indirectly, for
any activities in violation of such laws and regulations.
 
5.7          Information Correct and Current.  No information, report, Advance
Request, financial statement, exhibit or schedule furnished, by or on behalf of
Borrower to Agent in connection with any Loan Document or included therein or
delivered pursuant thereto when taken as a whole, contains or will contain any
material misstatement of fact or, when taken together with all other such
information or documents, omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not materially misleading at the
time such statement was made or deemed made. Additionally, any and all financial
or business projections provided by Borrower to Agent, whether prior to or after
the Closing Date, shall be (i) provided in good faith and based on the most
current data and information available to Borrower, and (ii) the most current of
such projections provided to Borrower’s Board of Directors (it being understood
that such projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of Borrower, that no
assurance is given that any particular projections will be realized, and that
actual results may differ).
 
5.8          Tax Matters.  Except as described on Schedule 5.8 and except those
being contested in good faith with adequate reserves under GAAP, (a) Borrower
has filed all material federal, state and local tax returns that it is required
to file except with respect to taxes that do not exceed Fifty Thousand Dollars
($50,000) in the aggregate, (b) Borrower has duly paid or fully reserved for all
taxes or installments thereof (including any interest or penalties) as and when
due, which have or may become due pursuant to such returns, except with respect
to taxes that do not exceed Fifty Thousand Dollars ($50,000) in the aggregate,
and (c) Borrower has paid or fully reserved for any tax assessment received by
Borrower for the three (3) years preceding the Closing Date.
 
16

--------------------------------------------------------------------------------

5.9          Intellectual Property Claims.  Borrower is the sole owner of, or
otherwise has the right to use, the Intellectual Property material to Borrower’s
business.  Except as described on Schedule 5.9 to Borrower’s knowledge (i) each
of the material Copyrights, Trademarks and Patents is valid and enforceable,
(ii) no material part of the Intellectual Property has been judged invalid or
unenforceable, in whole or in part, and (iii) no claim has been made to Borrower
that any material part of the Intellectual Property violates the rights of any
third party. Exhibit D is a true, correct and complete list of each of
Borrower’s Patents, registered Trademarks, registered Copyrights, and material
agreements under which Borrower licenses Intellectual Property from third
parties (other than shrink-wrap software licenses), together with application or
registration numbers, as applicable, owned by Borrower or any Subsidiary, in
each case as of the Closing Date. Borrower is not in material breach of, nor has
Borrower failed to perform any material obligations under, any of the foregoing
contracts, licenses or agreements and, to Borrower’s knowledge, no third party
to any such contract, license or agreement is in material breach thereof or has
failed to perform any material obligations thereunder.
 
5.10        Intellectual Property.  Except as described on Schedule 5.10,
Borrower has all material rights with respect to Intellectual Property necessary
in the operation or conduct of Borrower’s business as currently conducted, and
to Borrower’s knowledge, proposed to be conducted by Borrower.  Without limiting
the generality of the foregoing, and in the case of Licenses, except for
restrictions that are unenforceable under Division 9 of the UCC, Borrower has
the right, to the extent required to operate Borrower’s business, to freely
transfer, license or assign Intellectual Property necessary in the operation or
conduct of Borrower’s business as currently conducted and, to Borrower’s
knowledge, proposed to be conducted by Borrower, without condition, restriction
or payment of any kind (other than license payments in the ordinary course of
business) to any third party, and Borrower owns or has the right to use,
pursuant to valid licenses, all software development tools, library functions,
compilers and all other third-party software and other items that are material
to Borrower’s business and used in the design, development, promotion, sale,
license, manufacture, import, export, use or distribution of Borrower Products
except customary covenants in inbound license agreements and equipment leases
where Borrower is the licensee or lessee.
 
5.11        Borrower Products.  Except as described on Schedule 5.11, no
Intellectual Property owned by Borrower or Borrower Product has been or is
subject to any actual or, to the knowledge of Borrower, threatened litigation,
proceeding (including any proceeding in the United States Patent and Trademark
Office or any corresponding foreign office or agency) or outstanding decree,
order, judgment, settlement agreement or stipulation that restricts in any
manner Borrower’s use, transfer or licensing thereof or that may affect the
validity, use or enforceability thereof. There is no decree, order, judgment,
agreement, stipulation, arbitral award or other provision entered into in
connection with any litigation or proceeding that obligates Borrower to grant
licenses or ownership interest in any future Intellectual Property related to
the operation or conduct of the business of Borrower or Borrower Products. 
Borrower has not received any written notice or claim, or, to the knowledge of
Borrower, oral notice or claim, challenging or questioning Borrower’s ownership
in any Intellectual Property (or written notice of any claim challenging or
questioning the ownership in any licensed Intellectual Property of the owner
thereof) or suggesting that any third party has any claim of legal or beneficial
ownership with respect thereto nor, to Borrower’s knowledge, is there a
reasonable basis for any such claim.  To Borrower’s knowledge, neither
Borrower’s use of its Intellectual Property nor the production and sale of
Borrower Products infringes any valid claim of any Intellectual Property or
other rights of others.
 
 
17

--------------------------------------------------------------------------------

5.12        Financial Accounts.  Exhibit E, as may be updated by Borrower in a
written notice provided to Agent after the Closing Date, is a true, correct and
complete list of (a) all banks and other financial institutions at which
Borrower or any Subsidiary maintains Deposit Accounts and (b) all institutions
at which Borrower or any Subsidiary maintains an account holding Investment
Property, and such exhibit correctly identifies the name, address and telephone
number of each bank or other institution, the name in which the account is held,
a description of the purpose of the account, and the complete account number
therefor.
 
5.13        Employee Loans.  Borrower has no outstanding loans to any employee,
officer or director of Borrower nor has Borrower guaranteed the payment of any
loan made to an employee, officer or director of Borrower by a third party.
 
5.14        Subsidiaries. Borrower does not own any stock, partnership interest
or other securities of any Person, except for Permitted Investments.  Attached
as Schedule 1, as may be updated by Borrower in a written notice provided after
the Closing Date, is a true, correct and complete list of each Subsidiary.
 
SECTION 6. INSURANCE; INDEMNIFICATION
 
6.1          Coverage.  Borrower shall cause to be carried and maintained
commercial general liability insurance, on an occurrence form, against risks
customarily insured against in Borrower’s line of business.  Such risks shall
include the risks of bodily injury, including death, property damage, personal
injury, advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3.  Borrower must maintain a
minimum of $2,000,000 of commercial general liability insurance for each
occurrence.  Borrower has and agrees to maintain a minimum of $2,000,000 of
directors’ and officers’ insurance for each occurrence and $5,000,000 in the
aggregate.   So long as there are any Secured Obligations outstanding, Borrower
shall also cause to be carried and maintained insurance upon the Collateral,
insuring against all risks of physical loss or damage howsoever caused, in an
amount not less than the full replacement cost of the Collateral, provided that
such insurance may be subject to standard exceptions and deductibles.
 
6.2          Certificates.  Borrower shall deliver to Agent certificates of
insurance that evidence Borrower’s compliance with its insurance obligations in
Section 6.1 and the obligations contained in this Section 6.2.  Borrower’s
insurance certificate shall state Agent is an additional insured for commercial
general liability, a loss payee for all risk property damage insurance, subject
to the insurer’s approval, and a loss payee for property insurance and
additional insured for liability insurance for any future insurance that
Borrower may acquire from such insurer.  Attached to the certificates of
insurance will be additional insured endorsements for liability and lender’s
loss payable endorsements for all risk property damage insurance. 
Notwithstanding the foregoing, (a) so long as no Event of Default has occurred
and is continuing, Borrower shall have the option of applying the proceeds of
any casualty policy up to Five Hundred Thousand Dollars ($500,000) in the
aggregate for all losses under all casualty policies in any one year, toward the
replacement or repair of destroyed or damaged property; provided that any such
replaced or repaired property (i) shall be of equal or like value as the
replaced or repaired Collateral and (ii) shall be deemed Collateral in which
Agent has been granted a first priority security interest, and (b) after the
occurrence and during the continuance of an Event of Default, all proceeds
payable under such casualty policy shall, at the option of Agent or Lender, be
payable to Lender on account of the Obligations.  All certificates of insurance
will provide for a minimum of thirty (30) days advance written notice to Agent
of cancellation (other than cancellation for non-payment of premiums, for which
ten (10) days’ advance written notice shall be sufficient) or any other change
adverse to Agent’s interests.  Any failure of Agent to scrutinize such insurance
certificates for compliance is not a waiver of any of Agent’s rights, all of
which are reserved.
 
18

--------------------------------------------------------------------------------

6.3          Indemnity.  Borrower agrees to indemnify and hold Agent, Lender and
their officers, directors, employees, agents, in-house attorneys,
representatives and shareholders (each, an “Indemnified Person”) harmless from
and against any and all claims, costs, expenses, damages and liabilities
(including such claims, costs, expenses, damages and liabilities based on
liability in tort, including strict liability in tort), including reasonable
attorneys’ fees and disbursements and other costs of investigation or defense
(including those incurred upon any appeal) (collectively, “Liabilities”), that
may be instituted or asserted against or incurred by such Indemnified Person as
the result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents or the administration of such credit, or
in connection with or arising out of the transactions contemplated hereunder and
thereunder, or any actions or failures to act in connection therewith, or
arising out of the disposition or utilization of the Collateral, excluding in
all cases Liabilities to the extent resulting solely from any Indemnified
Person’s gross negligence or willful misconduct. Borrower agrees to pay, and to
save Agent and Lender harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all excise, sales or other similar
taxes (excluding taxes imposed on or measured by the net income of Agent or
Lender) that may be payable or determined to be payable with respect to any of
the Collateral or this Agreement.  In no event shall any Indemnified Person be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings).  This Section 6.3 shall survive the repayment of indebtedness under,
and otherwise shall survive the expiration or other termination of, the
Agreement.
 
SECTION 7. COVENANTS OF BORROWER
 
Borrower agrees as follows:
 
7.1           Financial Reports.  Borrower shall furnish to Agent the financial
statements and reports listed hereinafter (the “Financial Statements”):
 
(a)          as soon as practicable (and in any event within 30 days) after the
end of each month, unaudited interim and year-to-date financial statements as of
the end of such month (prepared on a consolidated and consolidating basis, if
applicable), including balance sheet and related statements of income and cash
flows accompanied by a report detailing any material contingencies (including
the commencement of any material litigation by or against Borrower) or any other
occurrence that would reasonably be expected to have a Material Adverse Effect,
all certified by Borrower’s Chief Executive Officer or Chief Financial Officer
to the effect that they have been prepared in accordance with GAAP, except (i)
for the absence of footnotes, (ii) that they are subject to normal year-end
adjustments, and (iii) they do not contain certain non-cash items that are
customarily included in quarterly and annual financial statements;
 
19

--------------------------------------------------------------------------------

(b)          as soon as practicable (and in any event within 45 days) after the
end of each calendar  quarter, unaudited interim and year-to-date financial
statements as of the end of such calendar quarter (prepared on a consolidated
and consolidating basis, if applicable), including balance sheet and related
statements of income and cash flows accompanied by a report detailing any
material contingencies (including the commencement of any material litigation by
or against Borrower) or any other occurrence that would reasonably be expected
to have a Material Adverse Effect,  certified by Borrower’s Chief Executive
Officer or Chief Financial Officer to the effect that they have been prepared in
accordance with GAAP, except (i) for the absence of footnotes, and (ii) that
they are subject to normal year-end adjustments;
 
(c)          as soon as practicable (ninety (90) days) after the end of each
fiscal year, unqualified audited financial statements as of the end of such year
(prepared on a consolidated and consolidating basis, if applicable), including
balance sheet and related statements of income and cash flows, and setting forth
in comparative form the corresponding figures for the preceding fiscal year,
certified by a firm of independent certified public accountants selected by
Borrower and reasonably acceptable to Agent, accompanied by any management
report from such accountants;
 
(d)          as soon as practicable (and in any event within 30 days) after the
end of each month, a Compliance Certificate in the form of Exhibit F;
 
(e)          as soon as practicable (and in any event within 7 days) after the
end of each month, a report showing agings of accounts payable;
 
(f)          [Reserved];
 
(g)          As soon as practicable following Board approval (and in any event
within thirty (30) days after Board approval), copies of the minutes of each
meeting of the Board, provided that in all cases Borrower may redact from such
copies information that (i) presents a potential conflict of interest with
Lender, (ii) relates to executive sessions, (iii) is an attorney-client
communication, (iv) relates to confidential compensation information, or (v) is
subject to confidentiality agreements; and
 
(h)          financial and business projections promptly following their
approval by Borrower’s Board, and in any event, within 30 days following
approval by the Board of the budget of Borrower, but at least annually, as well
as budgets, operating plans and other financial information reasonably requested
by Agent.
 
20

--------------------------------------------------------------------------------

Borrower shall not make any change in its (a) accounting policies or reporting
practices, except as required by GAAP or (b) fiscal years or fiscal quarters.
The fiscal year of Borrower shall end on December 31.
 
The executed Compliance Certificate may be sent via email to Agent at
legal@herculestech.com.  All Financial Statements required to be delivered
pursuant to clauses (a), (b) and (c) shall be sent via e-mail to
financialstatements@herculestech.com with a copy to legal@herculestech.com
provided, that if e-mail is not available or sending such Financial Statements
via e-mail is not possible, they shall be sent via facsimile to Agent at: (866)
468-8916, attention Chief Credit Officer.
 
Notwithstanding anything to the contrary in this Section 7.1, documents required
to be delivered pursuant to the terms hereof (to the extent any such documents
are included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which Borrower posts such documents, or provides a link thereto, on
Borrower’s website on the Internet at Borrower’s website address.
 
7.2          Management Rights. Borrower shall permit any representative that
Agent or Lender authorizes, including its attorneys and accountants, to inspect
the Collateral and examine and make copies and abstracts of the books of account
and records of Borrower at reasonable times and upon reasonable notice during
normal business hours; provided, however, that so long as no Event of Default
has occurred and is continuing, such examinations shall be limited to no more
often than twice per fiscal year.  In addition, any such representative shall
have the right to meet with management and officers of Borrower to discuss such
books of account and records.  In addition, Agent or Lender shall be entitled at
reasonable times and intervals to consult with and advise the management and
officers of Borrower concerning significant business issues affecting Borrower. 
Such consultations shall not unreasonably interfere with Borrower’s business
operations.  The parties intend that the rights granted Agent and Lender shall
constitute “management rights” within the meaning of 29 C.F.R. Section
2510.3-101(d)(3)(ii), but that any advice, recommendations or participation by
Agent or Lender with respect to any business issues shall not be deemed to give
Agent or Lender, nor be deemed an exercise by Agent or Lender of, control over
Borrower’s management or policies.
 
 
7.3          Further Assurances.  Borrower shall from time to time execute,
deliver and file, alone or with Agent, any financing statements, security
agreements, collateral assignments, notices, control agreements, or other
documents to perfect or give the highest priority to Agent’s Lien on the
Collateral.  Borrower shall from time to time procure any instruments or
documents as may be reasonably requested by Agent, and take all further action
that may be necessary, or that Agent may reasonably request, to perfect and
protect the Liens granted hereby and thereby.  In addition, and for such
purposes only, Borrower hereby authorizes Agent to execute and deliver on behalf
of Borrower and to file such financing statements (including an indication that
the financing statement covers “all assets or all personal property (other than
Intellectual Property)” of Borrower in accordance with Section 9-504 of the
UCC), collateral assignments, notices, control agreements, security agreements
and other documents without the signature of Borrower either in Agent’s name or
in the name of Agent as agent and attorney-in-fact for Borrower.  Borrower shall
protect and defend Borrower’s title to the Collateral and Agent’s Lien thereon
against all Persons claiming any interest adverse to Borrower or Agent other
than Permitted Liens.
 
21

--------------------------------------------------------------------------------

7.4          Indebtedness.  Borrower shall not create, incur, assume, guarantee
or be or remain liable with respect to any Indebtedness, or permit any
Subsidiary so to do, other than Permitted Indebtedness, or prepay any
Indebtedness or take any actions which impose on Borrower an obligation to
prepay any Indebtedness, except for (a) the conversion of Indebtedness into
equity securities and the payment of cash in lieu of fractional shares in
connection with such conversion, (b) purchase money Indebtedness pursuant to its
then applicable payment schedule, (c) prepayment by any Subsidiary of (i)
intercompany Indebtedness owed by such Subsidiary to any Borrower, or (ii) if
such Subsidiary is not a Borrower, intercompany Indebtedness owed by such
Subsidiary to another Subsidiary that is not a Borrower or (d) as otherwise
permitted hereunder or approved in writing by Agent.
 
7.5          Collateral.  Borrower shall at all times keep the Collateral, the
Intellectual Property and all other property and assets used in Borrower’s or
any Subsidiary’s business or in which Borrower or any Subsidiary now or
hereafter holds any interest free and clear from any Liens whatsoever (except
for Permitted Liens), and shall give Agent prompt written notice of any legal
process affecting the Collateral, the Intellectual Property, such other property
and assets, or any Liens thereon, provided however, that the Collateral and such
other property and assets may be subject to Permitted Liens except that there
shall be no Liens whatsoever on Intellectual Property.  Borrower shall not enter
into or suffer to exist or become effective any agreement that prohibits or
limits the ability of any Borrower to create, incur, assume or suffer to exist
any Lien upon any of its Intellectual Property, whether now owned or hereafter
acquired, to secure its obligations under the Loan Documents to which it is a
party other than (a) this Agreement and the other Loan Documents, (b) any
agreements governing any purchase money Liens or capital lease obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby), (c) customary
restrictions on the assignment of leases, licenses and other agreements, and (d)
encumbrances and restrictions constituting Permitted Investments.  Borrower
shall cause its Subsidiaries to protect and defend such Subsidiary’s title to
its assets from and against all Persons claiming any interest adverse to such
Subsidiary, and Borrower shall cause its Subsidiaries at all times to keep such
Subsidiary’s property and assets free and clear from any Liens whatsoever
(except for Permitted Liens, provided however, that there shall be no Liens
whatsoever on Intellectual Property), and shall give Agent prompt written notice
of any legal process affecting such Subsidiary’s assets. Borrower shall not
agree with any Person other than Agent or Lender not to encumber its property.
 
7.6          Investments.  Borrower shall not directly or indirectly acquire or
own, or make any Investment in or to any Person, or permit any of its
Subsidiaries so to do, other than Permitted Investments.
 
7.7          Distributions.  Borrower shall not, and shall not allow any
Subsidiary to, (a) repurchase or redeem any class of stock or other equity
interest other than pursuant to employee, director or consultant repurchase
plans or other similar agreements, provided, however, in each case the
repurchase or redemption price does not exceed the original consideration paid
for such stock or equity interest, or (b) declare or pay any cash dividend or
make a cash distribution on any class of stock or other equity interest, except
that a Subsidiary may pay dividends or make distributions to Borrower, or (c)
lend money to any employees, officers or directors or guarantee the payment of
any such loans granted by a third party in excess of $250,000 in the aggregate
or (d) waive, release or forgive any Indebtedness owed by any employees,
officers or directors in excess of $250,000 in the aggregate.
 
22

--------------------------------------------------------------------------------

7.8          Transfers. Except for Permitted Transfers, Borrower shall not, and
shall not allow any Subsidiary to, voluntarily or involuntarily transfer, sell,
lease, license, lend or in any other manner convey any equitable, beneficial or
legal interest in any material portion of its assets.
 
7.9          Mergers or Acquisitions.  Without Agent’s prior written consent,
which consent shall not be unreasonably withheld, Borrower shall not merge or
consolidate, or permit any of its Subsidiaries to merge or consolidate, with or
into any other business organization (other than mergers or consolidations of
(a) a Subsidiary which is not a Borrower into another Subsidiary or into
Borrower or (b) a Borrower into another Borrower), or acquire, or permit any of
its Subsidiaries to acquire, all or substantially all of the capital stock or
property of another Person.
 
7.10        Taxes.  Borrower and its Subsidiaries shall pay when due all
material taxes, fees or other charges of any nature whatsoever (together with
any related interest or penalties) now or hereafter imposed or assessed against
Borrower, Agent, Lender or the Collateral or upon Borrower’s ownership,
possession, use, operation or disposition thereof or upon Borrower’s rents,
receipts or earnings arising therefrom (other than taxes imposed on or measured
by the net income of Agent or Lender).  Borrower shall file on or before the due
date therefor all personal property tax returns in respect of the Collateral. 
Notwithstanding the foregoing, Borrower may contest, in good faith and by
appropriate proceedings, taxes for which Borrower maintains adequate reserves
therefor in accordance with GAAP.
 
7.11        Corporate Changes. Neither Borrower nor any Subsidiary shall change
its corporate name, legal form or jurisdiction of formation without twenty (20)
days’ prior written notice to Agent.  Neither Borrower nor any Subsidiary shall
suffer a Change in Control. Neither Borrower nor any Subsidiary shall relocate
its chief executive office or its principal place of business unless: (i) it has
provided prior written notice to Agent; and (ii) such relocation shall be within
the continental United States, it being acknowledged that Borrower has given
notice of its planned move to 300 Connell Drive, Berkeley Heights, New Jersey
07922 in August 2016.  Neither Borrower nor any Qualified Subsidiary shall
relocate any item of Collateral (other than (x) sales of Inventory in the
ordinary course of business, (y) relocations of Equipment having an aggregate
value of up to $200,000 in any fiscal year, and (z) relocations of Collateral
from a location described on Exhibit C to another location described on Exhibit
C) unless (i) it has provided prompt written notice to Agent, (ii) such
relocation is within the continental United States and, (iii) if such relocation
is to a third party bailee, it has delivered a bailee agreement in form and
substance reasonably acceptable to Agent.
 
7.12        Deposit Accounts. Neither Borrower nor any Qualified Subsidiary
shall maintain any Deposit Accounts (other than Deposit Accounts exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of Borrower’s employees and identified to Agent by Borrower
as such), or accounts holding Investment Property, except with respect to which
Agent has an Account Control Agreement.

23

--------------------------------------------------------------------------------

7.13        Subsidiaries. Borrower shall notify Agent of each Subsidiary formed
subsequent to the Closing Date and, within 15 days of formation, shall cause any
such Qualified Subsidiary to execute and deliver to Agent a Joinder Agreement.
 
7.14        Notification of Event of Default. Borrower shall notify Agent
immediately of the occurrence of any Event of Default.
 
7.15       Post-closing Deliverables. Borrower shall deliver to Agent and
Lenders within thirty (30) days after the Effective Date, (i) a bailee’s waiver
from Central States Industrial Equipment in form and substance acceptable to
Agent and Lender, together with the duly executed original signatures thereto;
(ii) landlord’s consent for Borrower’s leased location at 300 Connell Drive,
Suite 1600, Berkeley Heights, New Jersey 07922, in form and substance acceptable
to Agent and Lender, together with the duly executed original signatures
thereto, and (iii) endorsements to the Borrower’s property and liability
policies, which endorsements shall name Agent as lender loss payee and
additional insured, and (iv) an Account Control Agreement with each of (x) Bank
of America and (y) Merrill Lynch, in each case in form and substance acceptable
to Agent and Lender.
 
SECTION 8. RIGHT TO INVEST
 
8.1          At all times when any Secured Obligations (other than any inchoate
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Agreement) shall be outstanding to Lender
hereunder, Lender or its assignee or nominee shall have the right, in its
discretion, to participate in any Subsequent Financing in an amount of up to Two
Million Dollars ($2,000,000) on substantially the same terms, conditions and
pricing afforded to others participating in any such Subsequent Financing.
 
SECTION 9. EVENTS OF DEFAULT
 
The occurrence of any one or more of the following events shall be an Event of
Default:
 
9.1          Payments.  Borrower fails to pay any amount due under this
Agreement, the Note(s), or any of the other Loan Documents on the due date (or
within three (3) Business Days of the due date, provided that such late payment
is due to an ACH Failure); provided, however, that an Event of Default shall not
occur on account of a failure to pay due solely to an administrative or
operational error of Agent, Lender or Borrower’s bank if Borrower had the funds
to make the payment when due and makes the payment within three (3) Business
Days following Borrower’s knowledge of such failure to pay; or
 
9.2          Covenants.  Borrower breaches or defaults in the performance of any
covenant or Secured Obligation under this Agreement, or any of the other Loan
Documents or any other agreement among Borrower, Agent and Lender, and (a) with
respect to a default under any covenant under this Agreement (other than under
Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.12, 7.14, and 7.15), any other Loan
Document or any other agreement among Borrower, Agent and Lender, such default
continues for more than ten (10) days after the earlier of the date on which (i)
Agent or Lender has given notice of such default to Borrower and (ii) Borrower
has actual knowledge of such default or (b) with respect to a default under any
of Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.12, 7.14,and 7.15 the occurrence
of such default; or

24

--------------------------------------------------------------------------------

9.3          Material Adverse Effect. A circumstance has occurred that would
reasonably be expected to have a Material Adverse Effect; or
 
9.4          Representations.  Any representation or warranty made by Borrower
in any Loan Document or in the Warrant shall have been false or misleading in
any material respect when made or when deemed made; or
 
9.5          Insolvency.  Borrower (A) (i) shall make an assignment for the
benefit of creditors; or (ii) shall be unable to pay its debts as they become
due, or be unable to pay or perform under the Loan Documents, or shall become
insolvent; or (iii) shall file a voluntary petition in bankruptcy; or (iv) shall
file any petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of Borrower; or (vi)
shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (vii) Borrower or
its directors or majority shareholders shall take any action initiating any of
the foregoing actions described in clauses (i) through (vi); or (B) either (i)
forty-five (45) days shall have expired after the commencement of an involuntary
action against Borrower seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, without such action being dismissed or all
orders or proceedings thereunder affecting the operations or the business of
Borrower being stayed; or (ii) a stay of any such order or proceedings shall
thereafter be set aside and the action setting it aside shall not be timely
appealed; or (iii) Borrower shall file any answer admitting or not contesting
the material allegations of a petition filed against Borrower in any such
proceedings; or (iv) the court in which such proceedings are pending shall enter
a decree or order granting the relief sought in any such proceedings; or (v)
forty-five (45) days shall have expired after the appointment, without the
consent or acquiescence of Borrower, of any trustee, receiver or liquidator of
Borrower or of all or any substantial part of the properties of Borrower without
such appointment being vacated; or
 
9.6          Attachments; Judgments.  Any portion of Borrower’s assets is
attached or seized, or a levy is filed against any such assets, or a judgment or
judgments is/are entered for the payment of money (not covered by independent
third party insurance as to which liability has not been rejected by such
insurance carrier), individually or in the aggregate, of at least $250,000, or
Borrower is enjoined or in any way prevented by court order from conducting any
part of its business; or
 
9.7          Other Obligations.  The occurrence of any default (beyond any
applicable grace, appeal or cure period, if any) under any agreement or
obligation of Borrower involving any Indebtedness in excess of $250,000.
 
25

--------------------------------------------------------------------------------

9.8          Stop Trade.  At any time, an SEC stop trade order or NASDAQ market
trading suspension of the Common Stock shall be in effect for five (5)
consecutive days or five (5) days during a period of ten (10) consecutive days,
excluding in all cases a suspension of all trading on a public market, provided
that Borrower shall not have been able to cure such trading suspension within
thirty (30) days of the notice thereof or list the Common Stock on another
public market within sixty (60) days of such notice.
 
SECTION 10. REMEDIES
 
10.1        General.  Upon and during the continuance of any one or more Events
of Default, (i) Agent may, and at the direction of the Required Lenders shall,
accelerate and demand payment of all or any part of the Secured Obligations
together with a Prepayment Charge and declare them to be immediately due and
payable (provided, that upon the occurrence of an Event of Default of the type
described in Section 9.5, all of the Secured Obligations shall automatically be
accelerated and made due and payable, in each case without any further notice or
act), (ii) Agent may, at its option, sign and file in Borrower’s name any and
all collateral assignments, notices, control agreements, security agreements and
other documents it deems necessary or appropriate to perfect or protect the
repayment of the Secured Obligations, and in furtherance thereof, Borrower
hereby grants Agent an irrevocable power of attorney coupled with an interest,
and (iii) Agent may notify any of Borrower’s account debtors to make payment
directly to Agent, compromise the amount of any such account on Borrower’s
behalf and endorse Agent’s name without recourse on any such payment for deposit
directly to Agent’s account.  Agent may, and at the direction of the Required
Lenders shall, exercise all rights and remedies with respect to the Collateral
under the Loan Documents or otherwise available to it under the UCC and other
applicable law, including the right to release, hold, sell, lease, liquidate,
collect, realize upon, or otherwise dispose of all or any part of the Collateral
and the right to occupy, utilize, process and commingle the Collateral.  All
Agent’s rights and remedies shall be cumulative and not exclusive.
 
10.2        Collection; Foreclosure.  Upon the occurrence and during the
continuance of any Event of Default, Agent may, and at the direction of the
Required Lenders shall, at any time or from time to time, apply, collect,
liquidate, sell in one or more sales, lease or otherwise dispose of, any or all
of the Collateral, in its then condition or following any commercially
reasonable preparation or processing, in such order as Agent may elect.  Any
such sale may be made either at public or private sale at its place of business
or elsewhere.  Borrower agrees that any such public or private sale may occur
upon ten (10) calendar days’ prior written notice to Borrower.  Agent may
require Borrower to assemble the Collateral and make it available to Agent at a
place designated by Agent that is reasonably convenient to Agent and Borrower. 
The proceeds of any sale, disposition or other realization upon all or any part
of the Collateral shall be applied by Agent in the following order of
priorities:
 
First, to Agent and Lender in an amount sufficient to pay in full Agent’s and
Lender’s reasonable costs and professionals’ and advisors’ fees and expenses as
described in Section 11.11;
 
Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Agent may choose in its sole discretion; and
 
26

--------------------------------------------------------------------------------

Finally, after the full and final payment in Cash of all of the Secured
Obligations (other than inchoate obligations), to any creditor holding a junior
Lien on the Collateral, or to Borrower or its representatives or as a court of
competent jurisdiction may direct.
 
Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.
 
10.3        No Waiver.  Agent shall be under no obligation to marshal any of the
Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Agent to marshal any Collateral.
 
10.4        Cumulative Remedies.  The rights, powers and remedies of Agent
hereunder shall be in addition to all rights, powers and remedies given by
statute or rule of law and are cumulative.  The exercise of any one or more of
the rights, powers and remedies provided herein shall not be construed as a
waiver of or election of remedies with respect to any other rights, powers and
remedies of Agent.
 
SECTION 11. MISCELLANEOUS
 
11.1        Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective only to the extent
and duration of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.
 
11.2        Notice. Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication (including the delivery of Financial Statements) that is required,
contemplated, or permitted under the Loan Documents or with respect to the
subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by electronic mail or hand delivery or delivery by an overnight
express service or overnight mail delivery service; or (ii) the third calendar
day after deposit in the United States of America mails, with proper first class
postage prepaid, in each case addressed to the party to be notified as follows:
 
If to Agent:
HERCULES CAPITAL, INC.
 
Legal Department
 
Attention:  Chief Legal Officer and
 
Mr. Bryan Jadot
 
400 Hamilton Avenue, Suite 310
 
Palo Alto, CA  94301
 
Email :  legal@herculestech.com and
 
 bjadot@herculestech.com
 
Telephone:  650-289-3060



If to Lender:
HERCULES CAPITAL, INC.
 
Legal Department
 
Attention:  Chief Legal Officer and
 
Mr. Bryan Jadot
 
400 Hamilton Avenue, Suite 310
 
Palo Alto, CA  94301
 
Email :  legal@herculestech.com and
 
 bjadot@herculestech.com
 
Telephone:  650-289-3060

 
If to Borrower:
EDGE THERAPEUTICS, INC.
 
Attention: Andrew Einhorn and W. Bradford Middlekauff
 
300 Connell Drive, Suite 1600
 
Berkeley Heights, New Jersey 07922
 
Facsimile:  (908) 790-1212
 
Telephone:  (800) 208-3343
 
Email: aeinhorn@edgetherapeutics.com
and
bmiddlekauff@edgetherapeutics.com

 

27

--------------------------------------------------------------------------------

or to such other address as each party may designate for itself by like notice.
 
11.3        Entire Agreement; Amendments.
 
(a)          This Agreement and the other Loan Documents constitute the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and thereof, and supersede and replace in their entirety any prior
proposals, term sheets, non-disclosure or confidentiality agreements, letters,
negotiations or other documents or agreements, whether written or oral, with
respect to the subject matter hereof or thereof (including Agent’s revised
proposal letter dated July 13, 2016).
 
(b)          Neither this Agreement, any other Loan Document, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 11.3(b).  The Required Lenders and Borrower
party to the relevant Loan Document may, or, with the written consent of the
Required Lenders, Agent and Borrower party to the relevant Loan Document may,
from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of Lenders or of Borrower hereunder or thereunder or (ii)
waive, on such terms and conditions as the Required Lenders or Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (A) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan Advance, reduce the stated rate
of any interest or fee payable hereunder, or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Term Loan Advance, in each case without the written consent of each Lender
directly affected thereby; (B) eliminate or reduce the voting rights of any
Lender under this Section 11.3(b) without the written consent of such Lender;
(C) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release a Borrower from its obligations
under the Loan Documents, in each case without the written consent of all
Lenders; or (D) amend, modify or waive any provision of Section 11.17 without
the written consent of Agent.  Any such waiver and any such amendment,
supplement or modification shall apply equally to each Lender and shall be
binding upon Borrower, Lender, Agent, and all future holders of the Loans.

28

--------------------------------------------------------------------------------

11.4        No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
 
11.5        No Waiver.  The powers conferred upon Agent and Lender by this
Agreement are solely to protect its rights hereunder and under the other Loan
Documents and its interest in the Collateral and shall not impose any duty upon
Agent or Lender to exercise any such powers.  No omission or delay by Agent or
Lender at any time to enforce any right or remedy reserved to it, or to require
performance of any of the terms, covenants or provisions hereof by Borrower at
any time designated, shall be a waiver of any such right or remedy to which
Agent or Lender is entitled, nor shall it in any way affect the right of Agent
or Lender to enforce such provisions thereafter.
 
11.6        Survival. All agreements, representations and warranties contained
in this Agreement and the other Loan Documents or in any document delivered
pursuant hereto or thereto shall be for the benefit of Agent and Lender and
shall survive the execution and delivery of this Agreement and the expiration or
other termination of this Agreement.
 
11.7        Successors and Assigns.
 
(a)          The provisions of this Agreement and the other Loan Documents shall
inure to the benefit of and be binding on Borrower and its permitted assigns (if
any).  Borrower shall not assign its obligations under this Agreement or any of
the other Loan Documents without Agent’s express prior written consent, and any
such attempted assignment shall be void and of no effect.  Agent and Lender may
assign, transfer, or endorse its rights hereunder and under the other Loan
Documents without prior notice to Borrower, and all of such rights shall inure
to the benefit of Agent’s and Lender’s successors and assigns; provided that as
long as no Event of Default has occurred and is continuing, neither Agent nor
any Lender may assign, transfer or endorse its rights hereunder or under the
Loan Documents to any party that is a direct competitor of Borrower (as
reasonably determined by Agent), it being acknowledged that in all cases, any
transfer to an Affiliate of any Lender or Agent shall be allowed. 
Notwithstanding the foregoing, so long as no Event of Default has occurred and
is continuing, Agent and Lender shall not assign any interest in the Loan
Document to an operating company which is a direct competitor of Borrower; and
 
 
 
29

--------------------------------------------------------------------------------

(b)          The Agent, acting for this purpose as an agent of Borrower, shall
maintain at one of its offices in the United States a register for the
recordation of the names and addresses of the Lenders, and the principal amount
(and stated interest) of the Loans owing to each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error and Borrower may treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement.
 
11.8        Governing Law.  This Agreement and the other Loan Documents have
been negotiated and delivered to Agent and Lender in the State of New York, and
shall have been accepted by Agent and Lender in the State of New York.  Payment
to Agent and Lender by Borrower of the Secured Obligations is due in the State
of New York.  This Agreement and the other Loan Documents shall be governed by,
and construed and enforced in accordance with, the laws of the State of New
York, excluding conflict of laws principles that would cause the application of
laws of any other jurisdiction.
 
11.9        Consent to Jurisdiction and Venue.  All judicial proceedings (to the
extent that the reference requirement of Section 11.10 is not applicable)
arising in or under or related to this Agreement or any of the other Loan
Documents may be brought in any state or federal court located in the State of
New York.  By execution and delivery of this Agreement, each party hereto
generally and unconditionally: (a) consents to nonexclusive personal
jurisdiction in New York County, State of New York; (b) waives any objection as
to jurisdiction or venue in New York County, State of New York; (c) agrees not
to assert any defense based on lack of jurisdiction or venue in the aforesaid
courts; and (d) irrevocably agrees to be bound by any judgment rendered thereby
in connection with this Agreement or the other Loan Documents.  Service of
process on any party hereto in any action arising out of or relating to this
Agreement shall be effective if given in accordance with the requirements for
notice set forth in Section 11.2, and shall be deemed effective and received as
set forth in Section 11.2.  Nothing herein shall affect the right to serve
process in any other manner permitted by law or shall limit the right of either
party to bring proceedings in the courts of any other jurisdiction.
 
11.10      Mutual Waiver of Jury Trial / Judicial Reference.  Because disputes
arising in connection with complex financial transactions are most quickly and
economically resolved by an experienced and expert Person and the parties wish
applicable state and federal laws to apply (rather than arbitration rules), the
parties desire that their disputes be resolved by a judge applying such
applicable laws.  EACH OF BORROWER, AGENT AND LENDER SPECIFICALLY WAIVES ANY
RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM,
COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM (COLLECTIVELY, “CLAIMS”)
ASSERTED BY BORROWER AGAINST AGENT, LENDER OR THEIR RESPECTIVE ASSIGNEE OR BY
AGENT, LENDER OR THEIR RESPECTIVE ASSIGNEE AGAINST BORROWER.  This waiver
extends to all such Claims, including Claims that involve Persons other than
Agent, Borrower and Lender; Claims that arise out of or are in any way connected
to the relationship among Borrower, Agent and Lender; and any Claims for
damages, breach of contract, tort, specific performance, or any equitable or
legal relief of any kind, arising out of this Agreement, any other Loan
Document.
 
30

--------------------------------------------------------------------------------

11.11     Professional Fees. Borrower promises to pay Agent’s and Lender’s
documented fees and expenses necessary to finalize the loan documentation,
including but not limited to reasonable documented attorneys’ fees, UCC
searches, filing costs, and other miscellaneous expenses. In addition, Borrower
promises to pay any and all documented reasonable attorneys’ and other
professionals’ fees and expenses incurred by Agent and Lender after the Closing
Date in connection with or related to:  (a) the Loan; (b) the administration,
collection, or enforcement of the Loan; (c) the amendment or modification of the
Loan Documents; (d) any waiver, consent, release, or termination under the Loan
Documents; (e) the protection, preservation, audit, field exam, sale, lease,
liquidation, or disposition of Collateral or the exercise of remedies with
respect to the Collateral; (f) any legal, litigation, administrative,
arbitration, or out of court proceeding in connection with or related to
Borrower or the Collateral, and any appeal or review thereof; and (g) any
bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to Borrower, the
Collateral, the Loan Documents, including representing Agent or Lender in any
adversary proceeding or contested matter commenced or continued by or on behalf
of Borrower’s estate, and any appeal or review thereof.
 
11.12      Confidentiality.  Agent and Lender acknowledge that certain items of
Collateral and information provided to Agent and Lender by Borrower are
confidential and proprietary information of Borrower, if and to the extent such
information either (x) is marked as confidential by Borrower at the time of
disclosure, or (y) should reasonably be understood to be confidential (the
“Confidential Information”).  Accordingly, Agent and Lender agree that any
Confidential Information it may obtain in the course of acquiring,
administering, or perfecting  Agent’s security interest in the Collateral shall
not be disclosed to any other Person or entity in any manner whatsoever, in
whole or in part, without the prior written consent of Borrower, except that
Agent and Lender may disclose any such information:  (a) to its own directors,
officers, employees, accountants, counsel and other professional advisors and to
its Affiliates if Agent or Lender in their sole discretion determines that any
such party should have access to such information in connection with such
party’s responsibilities in connection with the Loan or this Agreement and,
provided that such recipient of such Confidential Information either (i) agrees
to be bound by the confidentiality provisions of this paragraph or (ii) is
otherwise subject to confidentiality restrictions that reasonably protect
against the disclosure of Confidential Information; (b) if such information is
generally available to the public; (c) if required in any report, statement or
testimony submitted to any governmental authority having or claiming to have
jurisdiction over Agent or Lender; (d) if required in response to any summons or
subpoena or in connection with any litigation, to the extent permitted or deemed
advisable by Agent’s or Lender’s counsel; (e) to comply with any legal
requirement or law applicable to Agent or Lender; (f) to the extent reasonably
necessary in connection with the exercise of any right or remedy under any Loan
Document, including Agent’s sale, lease, or other disposition of Collateral
after default; (g) to any participant or assignee of Agent or Lender or any
prospective participant or assignee; provided, that such participant or assignee
or prospective participant or assignee agrees in writing to be bound by this
Section prior to disclosure; or (h) otherwise with the prior consent of
Borrower; provided, that any disclosure made in violation of this Agreement
shall not affect the obligations of Borrower or any of its Affiliates or any
guarantor under this Agreement or the other Loan Documents.

31

--------------------------------------------------------------------------------

11.13      Assignment of Rights.  Subject to the provisions of Section 11.7,
Borrower acknowledges and understands that Agent or Lender may, subject to
Section 11.7, sell and assign all or part of its interest hereunder and under
the Loan Documents to any Person or entity (an “Assignee”).  After such
assignment the term “Agent” or “Lender” as used in the Loan Documents shall mean
and include such Assignee, and such Assignee shall be vested with all rights,
powers and remedies of Agent and Lender hereunder with respect to the interest
so assigned; but with respect to any such interest not so transferred, Agent and
Lender shall retain all rights, powers and remedies hereby given.  No such
assignment by Agent or Lender shall relieve Borrower of any of its obligations
hereunder.  Lender agrees that in the event of any transfer by it of the
Note(s)(if any), it will endorse thereon a notation as to the portion of the
principal of the Note(s), which shall have been paid at the time of such
transfer and as to the date to which interest shall have been last paid thereon.
 
11.14      Revival of Secured Obligations.  This Agreement and the Loan
Documents shall remain in full force and effect and continue to be effective if
any petition is filed by or against Borrower for liquidation or reorganization,
if Borrower becomes insolvent or makes an assignment for the benefit of
creditors, if a receiver or trustee is appointed for all or any significant part
of Borrower’s assets, or if any payment or transfer of Collateral is recovered
from Agent or Lender.  The Loan Documents and the Secured Obligations and
Collateral security shall continue to be effective, or shall be revived or
reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations or any transfer of Collateral to Agent, or any part thereof
is rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, Agent, Lender or by any obligee
of the Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment, performance, or transfer
of Collateral had not been made.  In the event that any payment, or any part
thereof, is rescinded, reduced, avoided, avoidable, restored, returned, or
recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been revived and reinstated
except to the extent of the full, final, and indefeasible payment to Agent or
Lender in Cash.
 
11.15      Counterparts.  This Agreement and any amendments, waivers, consents
or supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.
 
11.16      No Third Party Beneficiaries.  No provisions of the Loan Documents
are intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, Lender and Borrower unless specifically provided otherwise herein, and,
except as otherwise so provided, all provisions of the Loan Documents will be
personal and solely among Agent, Lender and Borrower.
 
11.17      Agency.
 
(a)          Lender hereby irrevocably appoints Hercules Capital, Inc. to act on
its behalf as Agent hereunder and under the other Loan Documents and authorizes
Agent to take such actions on its behalf and to exercise such powers as are
delegated to Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.
 
 
32

--------------------------------------------------------------------------------

(b)          Lender  agrees to indemnify Agent in its capacity as such (to the
extent not reimbursed by Borrower and without limiting the obligation of
Borrower to do so), according to its respective Term Commitment percentages
(based upon the total outstanding Term Loan Commitments) in effect on the date
on which indemnification is sought under this Section 11.17, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time be imposed on, incurred by or asserted against Agent in any way
relating to or arising out of, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
Agent under or in connection with any of the foregoing; The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.
 
(c)          Agent in Its Individual Capacity.  The Person serving as Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Agent and the
term “Lender” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each such Person serving as Agent hereunder in its
individual capacity.
 
(d)          Exculpatory Provisions.  Agent shall have no duties or obligations
except those expressly set forth herein and in the other Loan Documents. 
Without limiting the generality of the foregoing, Agent shall not:
 
(i)          be subject to any fiduciary or other implied duties, regardless of
whether any default or any Event of Default has occurred and is continuing;
 
(ii)         have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by Lender, provided that Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Agent to liability or that is contrary to any Loan Document or
applicable law; and
 
(iii)        except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and Agent shall not be liable for the
failure to disclose, any information relating to Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as Agent or
any of its Affiliates in any capacity.
 
(e)          Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Lender or as Agent shall believe in
good faith shall be necessary, under the circumstances or (ii) in the absence of
its own gross negligence or willful misconduct.
 
33

--------------------------------------------------------------------------------

(f)          Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Agent.
 
(g)          Reliance by Agent.  Agent may rely, and shall be fully protected in
acting, or refraining to act, upon, any resolution, statement, certificate,
instrument, opinion, report, notice, request, consent, order, bond or other
paper or document that it has no reason to believe to be other than genuine and
to have been signed or presented by the proper party or parties or, in the case
of cables, telecopies and telexes, to have been sent by the proper party or
parties.  In the absence of its gross negligence or willful misconduct, Agent
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed therein, upon any certificates or opinions furnished to
Agent and conforming to the requirements of the Agreement or any of the other
Loan Documents.  Agent may consult with counsel, and any opinion or legal advice
of such counsel shall be full and complete authorization and protection in
respect of any action taken, not taken or suffered by Agent hereunder or under
any Loan Documents in accordance therewith.  Agent shall have the right at any
time to seek instructions concerning the administration of the Collateral from
any court of competent jurisdiction.  Agent shall not be under any obligation to
exercise any of the rights or powers granted to Agent by this Agreement, the
Agreement and the other Loan Documents at the request or direction of Lenders
unless Agent shall have been provided by Lender with adequate security and
indemnity against the costs, expenses and liabilities that may be incurred by it
in compliance with such request or direction.
 
11.18       Publicity.  None of the parties hereto nor any of its respective
member businesses and Affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a) the other party's name (including a brief description of the relationship
among the parties hereto), logo or hyperlink to such other parties’ web site,
separately or together, in written and oral presentations, advertising,
promotional and marketing materials, client lists, public relations materials or
on its web site (together, the " Publicity Materials"); (b) the names of
officers of such other parties in the Publicity Materials; and (c) such other
parties’ name, trademarks, servicemarks in any news or press release concerning
such party; provided however, notwithstanding anything to the contrary herein,
no such consent shall be required (i) to the extent necessary to comply with the
requests of any regulators, legal requirements, laws applicable to such party or
pursuant to any listing agreement with any national securities exchange (so long
as such party provides prior notice to the other party hereto to the extent
reasonably practicable), (ii) in any public or private offering materials or
other investor relations information produced by Borrower (including a brief
description of the relationship among Borrower, Agent and Lender) and (iii) to
comply with Section 11.12.
 
(SIGNATURES TO FOLLOW)

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and Lender have duly executed and delivered
this Loan and Security Agreement as of the day and year first above written.
 

 
BORROWER:
     
EDGE THERAPEUTICS, INC.
     
Signature:
   
Print Name:
   
Title:
 

Accepted in Palo Alto, California:

 
AGENT:
     
HERCULES CAPITAL, INC.
     
Signature:
   
Print Name:
   
Title:
       
LENDER:
     
HERCULES CAPITAL, INC.
     
Signature:
   
Print Name:
   
Title:
 

 
(Signature Page to Loan and Security Agreement)
 

--------------------------------------------------------------------------------

Table of Exhibits and Schedules


Exhibit A:
Advance Request
 
Attachment to Advance Request
Exhibit B:
Term Note
Exhibit C:
Name, Locations, and Other Information for Borrower
Exhibit D:
Borrower’s Patents, Trademarks, Copyrights and Licenses
Exhibit E:
Borrower’s Deposit Accounts and Investment Accounts
Exhibit F:
Compliance Certificate
Exhibit G:
Joinder Agreement
Exhibit H:
Borrowing Base Certificate
Exhibit I:
ACH Debit Authorization Agreement
Exhibit J:
Conversion Election Notice



Schedule 1
Subsidiaries
Schedule 1.1
Commitments
   
Schedule 1A
Existing Permitted Indebtedness
Schedule 1B
Existing Permitted Investments
Schedule 1C
Existing Permitted Liens
Schedule 5.3
Consents, Etc.
Schedule 5.5
Actions Before Governmental Authorities
Schedule 5.8
Tax Matters
Schedule 5.9
Intellectual Property Claims
Schedule 5.10
Intellectual Property
Schedule 5.11
Borrower Products
Schedule 5.14
Capitalization

 

--------------------------------------------------------------------------------

EXHIBIT A
ADVANCE REQUEST
 
To:
Agent:
Date:
__________, 2016
 
Hercules Capital, Inc. (the “Agent”)
     
400 Hamilton Avenue, Suite 310
     
Palo Alto, CA 94301
     
Email: legal@herculestech.com
     
Attn:
   

 
Edge Therapeutics, Inc. (“Borrower”) hereby requests from Hercules Capital, Inc.
(“Lender”) an Advance in the amount of _____________________ Dollars
($________________) on ______________, _____ (the “Advance Date”) pursuant to
the Loan and Security Agreement among Borrower, Agent and Lender (the
“Agreement”). Capitalized words and other terms used but not otherwise defined
herein are used with the same meanings as defined in the Agreement.
 
Please:

 
(a)
Issue a check payable to Borrower
       
or
     
(b)
Wire Funds to Borrower’s account
   

   
Bank:
     
Address:
                 
ABA Number:
       
Account Number:
       
Account Name:
       
Contact Person:
       
Phone Number
       
To Verify Wire Info:
       
E-mail Address:
   

 
Borrower represents that the conditions precedent to the Advance set forth in
the Agreement are satisfied and shall be satisfied upon the making of such
Advance, including but not limited to:  (i) that no event that has had or could
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing; (ii) that the representations and warranties set forth in the
Agreement and in the Warrant are and shall be true and correct in all material
respects on and as of the Advance Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date; (iii) that Borrower is in compliance with
all the terms and provisions set forth in each Loan Document on its part to be
observed or performed; and (iv) that as of the Advance Date, no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default under the Loan Documents. 
Borrower understands and acknowledges that Agent has the right to review the
financial information supporting this representation and, based upon such review
in its sole discretion, Lender may decline to fund the requested Advance.
 
Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement or, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.
 

--------------------------------------------------------------------------------

Borrower agrees to notify Agent promptly before the funding of the Loan if any
of the matters which have been represented above shall not be true and correct
on the Borrowing Date and if Agent has received no such notice before the
Advance Date then the statements set forth above shall be deemed to have been
made and shall be deemed to be true and correct as of the Advance Date.
 
Executed as of [              ], 20[   ].
 

 
BORROWER:
 
EDGE THERAPEUTICS, INC.
     
SIGNATURE:
   
TITLE:
   
PRINT NAME:
 

 

--------------------------------------------------------------------------------

ATTACHMENT TO ADVANCE REQUEST
 
Dated:
 
 

 
Borrower hereby represents and warrants to Agent that Borrower’s current name
and organizational status is as follows:
 
Name:
Edge Therapeutics, Inc.
   
Type of organization:
Corporation
   
State of organization:
Delaware
   
Organization file number:
 



Borrower hereby represents and warrants to Agent that the street addresses,
cities, states and postal codes of its current locations are as follows:
 

--------------------------------------------------------------------------------

EXHIBIT B
SECURED TERM PROMISSORY NOTE
 
$[  ],000,000
Advance Date:  ___ __, 20[  ]
   
Maturity Date:  ___ __, 20[  ]
 

 
FOR VALUE RECEIVED, Edge Therapeutics, Inc. a Delaware corporation, for itself
and each of its Qualified Subsidiaries (the “Borrower”) hereby promises to pay
to the order of Hercules Capital, Inc., a Maryland corporation or the holder of
this Note (the “Lender”) at 400 Hamilton Avenue, Suite 310, Palo Alto, CA 94301
or such other place of payment as the holder of this Secured Term Promissory
Note (this “Promissory Note”) may specify from time to time in writing, in
lawful money of the United States of America, the principal amount of [  ]
Million Dollars ($[  ],000,000) or such other principal amount as Lender has
advanced to Borrower, together with interest at a rate as set forth in Section
2.2(c) of the Agreement based upon a year consisting of 360 days, with interest
computed daily based on the actual number of days in each month.
 
This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Loan and Security Agreement dated [           
  ], 2016, by and among Borrower, Hercules Capital, Inc., a Maryland corporation
(the “Agent”) and the several banks and other financial institutions or entities
from time to time party thereto as lender (as the same may from time to time be
amended, modified or supplemented in accordance with its terms, the
“Agreement”), and is entitled to the benefit and security of the Agreement and
the other Loan Documents (as defined in the Agreement), to which reference is
made for a statement of all of the terms and conditions thereof.  All payments
shall be made in accordance with the Agreement.  All terms defined in the
Agreement shall have the same definitions when used herein, unless otherwise
defined herein.  An Event of Default under the Agreement shall constitute a
default under this Promissory Note.


Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law.   Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense.  This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of New
York.  This Promissory Note shall be governed by and construed and enforced in
accordance with, the laws of the State of New York, excluding any conflicts of
law rules or principles that would cause the application of the laws of any
other jurisdiction.
 
BORROWER FOR ITSELF AND
ON BEHALF OF ITS QUALIFIED SUBSIDIARIES:
 
EDGE THERAPEUTICS, INC.
 
By:
 
TITLE:

 

--------------------------------------------------------------------------------

EXHIBIT C
 
NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWER
 
1.  Borrower represents and warrants to Agent that Borrower’s current name and
organizational status as of the Closing Date is as follows:
 
Name:
Edge Therapeutics, Inc.
   
Type of organization:
Corporation
   
State of organization:
Delaware
   
Organization file number:
 

 
2.  Borrower represents and warrants to Agent that for five (5) years prior to
the Closing Date, Borrower did not do business under any other name or
organization or form except the following:
 
Name:
Used during dates of:
Type of Organization:
State of organization:
Organization file Number:
Borrower’s fiscal year ends on _____
Borrower’s federal employer tax identification number is: _______________
 
3.  Borrower represents and warrants to Agent that its chief executive office is
located at _______________.
 

--------------------------------------------------------------------------------

EXHIBIT D
 
BORROWER’S PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES
 

--------------------------------------------------------------------------------

EXHIBIT E
 
BORROWER’S DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS
 

--------------------------------------------------------------------------------

EXHIBIT F
 
COMPLIANCE CERTIFICATE
Hercules Capital, Inc. (as “Agent”)
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
 
Reference is made to that certain Loan and Security Agreement dated [           
   ], 2016 and the Loan Documents (as defined therein) entered into in
connection with such Loan and Security Agreement all as may be amended from time
to time (hereinafter referred to collectively as the “Agreement”) by and among
Hercules Capital, Inc., as agent for Lender (the “Agent”), the several banks and
other financial institutions or entities from time to time party thereto
(collectively, the “Lender”) and Edge Therapeutics, Inc. (the “Borrower”) as
Borrower. All capitalized terms not defined herein shall have the same meaning
as defined in the Agreement.
 
The undersigned is an Officer of Borrower, knowledgeable of all Borrower
financial matters, and is authorized to provide certification of information
regarding Borrower; hereby certifies, in such capacity, that in accordance with
the terms and conditions of the Agreement, Borrower is in compliance for the
period ending ___________ of all covenants, conditions and terms and hereby
reaffirms that all representations and warranties contained therein are true and
correct on and as of the date of this Compliance Certificate with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, after giving
effect in all cases to any standard(s) of materiality contained in the Agreement
as to such representations and warranties.  Attached are the required documents
supporting the above certification.  The undersigned further certifies that
these are prepared in accordance with GAAP (except (i) for the absence of
footnotes with respect to unaudited financial statements, (ii) that they are
subject to normal year-end adjustments, and (iii) they do not contain certain
non-cash items that are customarily included in quarterly and annual financial
statements) and are consistent from one period to the next except as explained
below.
 
REPORTING REQUIREMENT
REQUIRED
CHECK IF
ATTACHED
Interim Financial Statements
Monthly within 30 days
 
Interim Financial Statements
Quarterly within 45 days
 
Audited Financial Statements
FYE within 90 days
 



The undersigned hereby also confirms the below disclosed accounts represent all
depository accounts and securities accounts presently open in the name of each
Borrower or Borrower Subsidiary/Affiliate, as applicable.
 

--------------------------------------------------------------------------------

   
Depository
AC #
Financial
Institution
Account Type
 (Depository /
 Securities)
Last Month
Ending
Account
Balance
Purpose of
Account
BORROWER
Name/Address:
   
1
         
2
         
3
         
4
         
5
         
6
         
7
           
BORROWER
SUBSIDIARY /
AFFILIATE
COMPANY
Name/Address
   
1
         
2
         
3
         
4
         
5
         
6
         
7
           




 
Very Truly Yours,
   
EDGE THERAPEUTICS, INC.
   
By:
     
Name:
     
Its:
   

 

--------------------------------------------------------------------------------

EXHIBIT G
 
FORM OF JOINDER AGREEMENT
 
This Joinder Agreement (the “Joinder Agreement”) is made and dated as of [     
    ], 20[  ], and is entered into by and between__________________., a
___________ corporation (“Subsidiary”), and HERCULES CAPITAL, INC., a Maryland
corporation (as “Agent”).
 
RECITALS
 
A.  Subsidiary’s Affiliate, Edge Therapeutics, Inc. (“Borrower”) has entered
into that certain Loan and Security Agreement dated [         ], 2016, with the
several banks and other financial institutions or entities from time to time
party thereto as lender (collectively, the “Lender”) and Agent, as such
agreement may be amended (the “Agreement”), together with the other agreements
executed and delivered in connection therewith;
 
B.  Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Borrower’s execution of the Agreement and the other agreements
executed and delivered in connection therewith;
 
AGREEMENT
 
NOW THEREFORE, Subsidiary and Agent agree as follows:
 

1.
The recitals set forth above are incorporated into and made part of this Joinder
Agreement.  Capitalized terms not defined herein shall have the meaning provided
in the Agreement.

 

2.
By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Agreement the same as if it were Borrower (as defined in the
Agreement) under the Agreement, mutatis mutandis, provided however, that (a)
with respect to (i) Section 5.1 of the Agreement, Subsidiary represents that it
is an entity duly organized, legally existing and in good standing under the
laws of [        ], (b) neither Agent nor Lender shall have any duties,
responsibilities or obligations to Subsidiary arising under or related to the
Agreement or the other agreements executed and delivered in connection
therewith, (c) that if Subsidiary is covered by Borrower’s insurance, Subsidiary
shall not be required to maintain separate insurance or comply with the
provisions of Sections 6.1 and 6.2 of the Agreement, and (d) that as long as
Borrower satisfies the requirements of Section 7.1 of the Agreement, Subsidiary
shall not have to provide Agent separate Financial Statements.  To the extent
that Agent or Lender has any duties, responsibilities or obligations arising
under or related to the Agreement or the other agreements executed and delivered
in connection therewith, those duties, responsibilities or obligations shall
flow only to Borrower and not to Subsidiary or any other Person or entity.  By
way of example (and not an exclusive list): (i) Agent’s providing notice to
Borrower in accordance with the Agreement or as otherwise agreed among Borrower,
Agent and Lender shall be deemed provided to Subsidiary; (ii) a Lender’s
providing an Advance to Borrower shall be deemed an Advance to Subsidiary; and
(iii) Subsidiary shall have no right to request an Advance or make any other
demand on Lender.

 

3.
Subsidiary agrees not to certificate its equity securities without Agent’s prior
written consent, which consent may be conditioned on the delivery of such equity
securities to Agent in order to perfect Agent’s security interest in such equity
securities.

 

4.
Subsidiary acknowledges that it benefits, both directly and indirectly, from the
Agreement, and hereby waives, for itself and on behalf on any and all successors
in interest (including without limitation any assignee for the benefit of
creditors, receiver, bankruptcy trustee or itself as debtor-in-possession under
any bankruptcy proceeding) to the fullest extent provided by law, any and all
claims, rights or defenses to the enforcement of this Joinder Agreement on the
basis that (a) it failed to receive adequate consideration for the execution and
delivery of this Joinder Agreement or (b) its obligations under this Joinder
Agreement are avoidable as a fraudulent conveyance.

 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO JOINDER AGREEMENT]
 
SUBSIDIARY:
   

.

 

       
By:
   
Name:
   
Title:
         
Address:
 

 

 
Telephone:
     
Email:
   

 
AGENT:
 
HERCULES CAPITAL, INC.


By:
   
Name:
   
Title:
   



Address:
400 Hamilton Ave., Suite 310
Palo Alto, CA 94301
Email: legal@herculestech.com
Telephone:  650-289-3060
 

--------------------------------------------------------------------------------

ACH DEBIT AUTHORIZATION AGREEMENT
Hercules Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301
 
Re:  Loan and Security Agreement dated _______________  (the “Agreement”) by and
among Edge Therapeutics, Inc. (“Borrower”) and Hercules Capital, Inc., as agent
(“Agent”) and the lenders party thereto (collectively, the “Lender”)
 
In connection with the above referenced Agreement, Borrower hereby authorizes
Agent to initiate debit entries for (i) the periodic payments due under the
Agreement and (ii) out-of-pocket legal fees and costs incurred by Agent or
Lender pursuant to Section 11.11 of the Agreement to Borrower’s account
indicated below.  Borrower authorizes the depository institution named below to
debit to such account.
 
DEPOSITORY NAME
BRANCH
 
CITY
STATE AND ZIP CODE
 
TRANSIT/ABA NUMBER
ACCOUNT NUMBER
 

 
This authority will remain in full force and effect so long as any amounts are
due under the Agreement.
 
EDGE THERAPEUTICS, INC.
By:
   
Date:
   

 

--------------------------------------------------------------------------------

Acknowledged and agreed to:


AGENT:


HERCULES CAPITAL, INC.


By:
   
Name:
   
Title:
   



LENDER:


HERCULES CAPITAL, INC.


By:
   
Name:
   
Title:
   



Address:
400 Hamilton Ave., Suite 310
Palo Alto, CA 94301
Facsimile: (650) 473-9194
Telephone: (650) 289-3060
 

--------------------------------------------------------------------------------

SCHEDULE 1.1
 
COMMITMENTS
 
LENDER
TERM COMMITMENT
 
Hercules Capital, Inc.
$15,000,000 (Term Loan I)
 
Hercules Capital, Inc.
$5,000,000 (Term Loan II)
 
TOTAL COMMITMENTS
$20,000,000
 

 
 

--------------------------------------------------------------------------------